Title: To James Madison from George Blake, 3 August 1807
From: Blake, George
To: Madison, James



Sir
Boston 3d. Augt. 1807

Your communication relative to the affair of a person by the name of Norberg a supposed Swedish Subject, having been recd. at a time when I was engaged in preparation for an excursion to the country, from whence I am but recently returned, it has been impracticable for me, without much inconvenience, to obtain & transmit, more seasonably the required information.  I have now the honor, to state to you as the result of our Enquiries on that subject, that Elias Norberg, otherwise called Orlaf Norberg, was a native of Sweden; that he came to the town many years since, & in the year 1797, became a citizen of the United States, by a process of Naturalization under the Laws of the General Government; In the year 1799 or 1800 he became master of a Ship belonging to Mr. Eleazar Dorr a Merchant in this place, & in that capacity proceeded on a Voyage to the N. W. Coast, where by an Accident, he lost his life, soon after his arrival: From the Statement of Mr. Dorr, it appears that Norberg was at the time of his decease, owner of an Eighth of the Ship & cargo; On the return of the Ship to this port it appearing that Norberg had died intestate, & that his property board this Ship was intermixed with that of Mr. Dorr, he applied for & obtained letters of Administration on his Estate, according to the Laws of the Commonwealth.  By a settlement of the Administrator’s accounts in the Probate Office, it appears that a Ballance was left in his hands amounting to about Nine thousand Dollars.
Thus, the affair remained for several years, when no person having appeared in Quality of kin or legal Representative of the Intestate, to claim the Estate, the case was represented to the Legislature, by the Attorney General who claimed the property as escheat to the Commonwealth for defect of heirs.  On this Representation, the Legislature passed a Resolve instructing the Attorney General to apply to our Judge of Probate for a decree requiring the Administrator to Pay the Ballance remaining in his hands into the Treasury, for the use of the Commonwealth; Such a decree was accordingly obtained in favor of the Commonwealth at our inferior Court of Probate, & afterwards in 1805, after several arguments of the Question, whether the property, being personal, coud escheat to the Commonwealth for defect of heirs of the deceased, the decree was affirmed on Appeal by our Supreme Court of Probate.  Since that period, as I am informed by our late Attorney General now the Governor of this State, the legislature have passed a Resolve on the petition of the Swedish Consul, which leaves the Estate still open to the claims of the Legal Representatives of the deceased, & authorising our Supreme court of Probate to draw the money from the Treasury & to pay it over to such person or persons as shall hereafter adduce satisfactory proof of their being his legal Representatives.  Thus the affair rests at present, the amount now remaining in the Treasury, after several deductions which have been made from it, being between Eight & Nine thousand Dollars, which the Treasurer holds subject to the future decrees of our Supreme Court in favor of such persons as shall in their opinion be satisfactorily proved to be the heirs or next of Kin of the deceased.  Presuming that a more particular Statement of this case may not be necessary for the Purposes you have in view, I have refrained from being explicit as to the dates of the legislative and Judiciary proceedings which are alluded to.  On these points however, as well as relative to anything else connected with the subject, I shall have the honor to communicate without delay, any further information which you may be pleased to require.  With the utmost respect I have the honor to be Yr. Mo. Obedt St.

Geo. Blake

